EXHIBIT 10.2

LICENSE AGREEMENT

BETWEEN

BIOVEST INTERNATIONAL, INC.

AND

AUTOVAXID, INC.

This License Agreement (this “Agreement”) effective as of December 8, 2006, by
and between Biovest International, Inc., a Delaware corporation (“Biovest”), and
AutovaxID, Inc., a Florida corporation (“AutovaxID”) (collectively the
“Parties”).

WITNESSETH:

WHEREAS, Biovest has developed the automated cell production instrument known as
Autovax (the “Autovax Automated Instrument”);

WHEREAS, AutovaxID wishes to enter into an agreement to obtain the exclusive
license for the Autovax Automated Instrument in the Territory (hereinafter
defined) from Biovest in order to manufacture, market and commercialize the
Autovax Automated Instrument in the Territory in accordance therewith; and

WHEREAS, Biovest is willing to grant such license to AutovaxID under the terms
and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the various promises and undertakings set
forth herein, the Parties agree as follows:

ARTICLE 1 - DEFINITIONS

As used herein, capitalized terms shall have the following meanings:

1.1 “Affiliate,” with respect to any Party, shall mean any person or entity
controlling, controlled by, or under common control with such Party. For these
purposes, “control” shall refer to (i) the possession, directly or indirectly,
of the power to direct the management or policies of a person or entity, whether
through the ownership of voting securities, by contract or otherwise or (ii) the
ownership, directly or indirectly, of at least 50% of the voting securities or
other ownership interest of a person or entity.

1.2 “Autovax Automated Instrument” shall mean the automated instrument developed
by Biovest to produce vaccines and other cell related products in a closed cell
system as more fully described in Exhibit B and as covered by the Licensed
Patent rights owned by Biovest under the patent numbers described in Exhibit A,
together with any successor innovation thereto developed by Biovest or its
Affiliates.

1.3 “Biovest Licensed Technology” shall mean any and all information, and all
patentable and non-patentable inventions (including, without limitation, all
Joint Inventions), improvements, discoveries, claims, formulae, processes,
methods, trade secrets, technologies, data and know-how owned, licensed or
controlled by Biovest or to which Biovest has the right to grant licenses or
sublicenses before or during the term of this Agreement related to the automated
instrument designed and developed by Biovest to produce vaccines and other cell
related products in a closed cell system described in Exhibit B.



--------------------------------------------------------------------------------

1.4 “Effective Date” shall mean the date first written above.

1.5 “Joint Invention” shall mean any invention for which it is determined, in
accordance with applicable law, that both: (i) employees or agents of AutovaxID
or any other persons obligated to assign such Invention to AutovaxID, and
(ii) employees or agents of Biovest or any other persons obligated to assign
such invention to Biovest, are joint inventors of such invention.

1.6 “Know-How” shall mean any and all know-how shared by the Parties under this
Agreement.

1.7 “Licensed Patents” shall mean any current and future Patent, owned or
controlled by Biovest, or any of the same jointly owned or controlled by Biovest
and that relate to the Biovest Licensed Technology, including Patents set forth
on Exhibit A.

1.8 “Licensed Product” shall mean the Autovax Automated Instrument as defined
herein and all disposables and equipment related thereto.

1.9 “Net Sales” shall mean the gross amount invoiced for Licensed Products sold
by AutovaxID and/or its Affiliates in arm’s length sales or commercial
transactions to a Third Party (excluding sales to Accentia Biopharmaceuticals,
Inc. for its use inside or outside the Territory or for resale outside the
Territory), less deductions for:

(a) commissions, trade, quantity and cash discounts or rebates actually allowed
or given;

(b) credits, allowances or refunds given or made for rejected, outdated or
returned Licensed Products, if applicable;

(c) any tax or government charge (other than an income tax) levied on the sale,
transportation or delivery of a Licensed Product and borne by the seller
thereof; and

(d) any prepaid or invoiced charges for freight, postage, shipping, import or
export taxes, insurance or charges for returnable containers.

1.11 “Party” shall mean AutovaxID or Biovest and, when used in the plural, shall
mean AutovaxID and Biovest.

1.12 “Patent” means (i) unexpired letters patent (including inventor’s
certificates) which have not been held invalid or unenforceable by a court of
competent jurisdiction from which no appeal can be taken or has been taken
within the required time period, including without limitation any substitution,
extension, registration, confirmation, reissue, re-examination, renewal or any
like filing thereof and (ii) pending applications for letters patent, including
without limitation any continuation, division or continuation-in-part thereof
and any provisional applications.

1.13 “Sublicensee” shall mean any Third Party granted a sublicense by AutovaxID
pursuant to Section 3.2 hereof.

 

- 2 -



--------------------------------------------------------------------------------

1.14 “Sublicensee Net Sales” shall mean the gross amount invoiced for all
Licensed Products sold by a Sublicensee to a Third Party, less deductions for:

(a) commissions, trade, quantity and cash discounts or rebates actually allowed
or given;

(b) credits, allowances or refunds given or made for rejected, outdated or
returned Licensed Products, if applicable;

(c) any tax or government charge (other than an income tax) levied on the sale,
transportation or delivery of a Licensed Product and borne by the seller
thereof; and

(d) any prepaid or invoiced charges for freight, postage, shipping, import or
export taxes, insurance or charges for returnable containers.

1.15 “Sublicensee Revenue” shall mean any and all revenue or other consideration
received by AutovaxID from a Sublicensee for Licensed Product under this
Agreement, including but not limited to, revenue from sales of Licensed
Products, upfront revenue, milestone revenue, royalty income, and the market
value at the time of transfer of all non-monetary consideration such as barter
or counter-trade in the country of disposition.

1.16 “Territory” shall mean the United States, Canada and Mexico.

1.17 “Third Party” means any person or entity other than AutovaxID, Biovest or
any Affiliate of either AutovaxID or Biovest.

1.18 “Valid Claim” shall mean a claim of any issued or granted Licensed Patent
which has not been held invalid or unenforceable by final decision of a court or
other governmental agency of competent jurisdiction, unappealable or unappealed
within the time allowed for appeal, and which is not admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise.

ARTICLE 2 - REPRESENTATIONS AND WARRANTIES

2.1 Representations and Warranties of Both Parties. Each Party represents and
warrants to the other Party that: (i) it is free to enter into this Agreement;
(ii) in so doing, it will not violate any other agreement to which it is a
party; and (iii) it has taken all corporate action necessary to authorize the
execution and delivery of this Agreement and the performance of its obligations
under this Agreement.

2.2 Representations and Warranties of Biovest. Biovest hereby represents and
warrants to AutovaxID that:

(a) Biovest has the right to grant licenses and sublicenses therefor without the
consent or approval of any Third Party;

(b) To the best of Biovest’s knowledge, all the Licensed Patents listed on
Exhibit A are in full force and effect and have been maintained to date;

 

- 3 -



--------------------------------------------------------------------------------

 

(c) Biovest is not aware of any asserted or unasserted claim or demand against
the Biovest Licensed Products;

(d) To the best of Biovest’s knowledge, the Biovest Licensed Product does not
infringe upon any patent or other proprietary rights of any other Third Party;
and

(e) Biovest has not entered into any agreement with any Third Party which is in
conflict with the rights granted to AutovaxID pursuant to this Agreement.

2.3 Disclaimer.

(a) Government Rights; Research and Development. Biovest’s rights in the
Licensed Product may be subject to the royalty-free rights of the US Government,
if any, in the Patents and Licensed Product to manufacture, have manufactured,
and use any Products, including Licensed Product, for research and development
purposes.

(b) Disclaimer of Other Warranties. EXCEPT AS PROVIDED HEREIN, THE BIOVEST
LICENSED PRODUCT IS PROVIDED AND LICENSED WITHOUT WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER WARRANTY, EXPRESS OR IMPLIED.
EXCEPT AS EXPRESSLY PROVIDED, NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY
THAT THE BIOVEST LICENSED PRODUCT WILL NOT INFRINGE ANY PATENT OR OTHER
PROPRIETARY RIGHT OF A THIRD PARTY.

2.4 Employee Agreements. Each Party warrants that it has, and covenants that it
will have, entered into a proprietary information and inventions agreement with
each of its employees prior to the time that any such employee shall receive
confidential information from a disclosing party or begin work related to this
Agreement. Such agreement shall minimally set forth employee obligations to
assign inventions to the inventing Party and to maintain confidentiality of
confidential information consistent with the terms of this Agreement.

ARTICLE 3 - LICENSE GRANT

3.1 Grant of License.

(a) Subject to the terms and conditions of this Agreement, Biovest hereby grants
to AutovaxID an exclusive license throughout the Territory, with the right to
grant sublicenses (subject to Section 3.2), to make, use, sell and commercialize
the Licensed Product.

(b) Subject to the terms and conditions of this Agreement, Biovest hereby grants
to AutovaxID a nonexclusive, perpetual license to use its Know-How to develop,
manufacture, use, sell and commercialize the Licensed Product.

(c ) Subject to the terms and conditions of this Agreement, Biovest hereby
grants to AutovaxID a nonexclusive license throughout the Territory, with the
right to grant sublicenses (subject to Section 3.2) to use the trade names
“Autovax” and “AutovaxID”.

 

- 4 -



--------------------------------------------------------------------------------

For the avoidance of doubt, the rights and license granted hereby are limited to
the Autovax Automated Instrument as defined herein and specifically no rights or
license is granted to AutovaxID under this Agreement to: (i) develop, market,
produce or commercialize any cell related product or vaccine including, but not
limited to, the anti-cancer vaccine now or in the future developed or owned by
Biovest, including the vaccine known as BiovaxID; (ii) manufacture, sell, market
or commercialize any cell production instrument or equipment now or in the
future developed, owned or licensed by Biovest except only the automated cell
production equipment described in Exhibit A or (iii) manufacture, sell, market
or commercialize the automated instrument developed by Biovest as described in
Exhibit B or any disposable related thereto outside or for use outside the
Territory.

(d) Notwithstanding anything to the contrary herein, the license granted
hereunder shall not include use of the Licensed Product for purposes of
producing stem cells or therapeutics.

3.2 Right to Grant Sublicenses. Subject to Section 9.2 hereof, AutovaxID shall
not have the right to sublicense the Biovest Licensed Product in the Territory
without the consent of Biovest, which consent may be withheld in Biovest’s
discretion.

3.3 [Reserved]

3.4 Intellectual Property. Any and all intellectual property developed by the
Parties related to the Biovest Licensed Product, including Joint Inventions and
inventions developed solely by either Biovest or AutovaxID, shall be the sole
and exclusive property of Biovest. Such intellectual property shall be
considered a Biovest Licensed Product and therefore subject to the license
rights granted to AutovaxID in this Article 3. All intellectual property
developed by AutovaxID (Joint Inventions and inventions developed solely by
AutovaxID), not directly or indirectly related to the Biovest Licensed Product
shall be the sole and exclusive property of AutovaxID. All intellectual property
developed solely by Biovest not related to the Biovest Licensed Product shall be
the sole and exclusive property of Biovest, subject to no license to such
intellectual property to AutovaxID. AutovaxID shall have no rights in any
intellectual property related to Licensed Product developed jointly by Biovest
with any third parties.

ARTICLE 4 - ROYALTY PAYMENTS AND REPORTS

4.1 License Fee. As consideration for entering into this Agreement, AutovaxID
shall pay to Biovest ten (10) dollars within thirty (30) days of the Effective
Date.

4.2 Royalty Free. The License shall be royalty free. For clarification, Biovest
shall not be required hereunder to pay any royalty based on Net Sales or
Sublicensee Revenue or otherwise.

ARTICLE 5 - PATENT PROSECUTION; ENFORCEMENT; INFRINGEMENT

5.1 Patent Prosecution and Maintenance.

(a) Responsibility. Biovest shall continue to have full responsibility for and
shall control the preparation and prosecution and maintenance of all Licensed
Patents.

(b) Cooperation. Each Party agrees to cooperate with the other Party to execute
any documents necessary or desirable to secure and perfect the other Party’s
legal rights and worldwide

 

- 5 -



--------------------------------------------------------------------------------

ownership in the other Party’s intellectual property, including, but not limited
to documents relating to patent, trademark and copyright applications. Each
Party agrees to take actions reasonably necessary to diligently prosecute and
maintain its intellectual property in major commercial markets where viable
protection is available. Each party or its representatives shall be entitled to
meet and confer with the other Party and their patent counsel at reasonable
times and places.

5.2 Limitations on Publications. The Parties agree that no one Party shall
publish the results of any studies, whether conducted by its own employees or in
conjunction with a Third Party, carried out pursuant to this Agreement or
confidential information received from the other Party that is relating to a
Licensed Product, without the prior written approval of the other Party. Each
Party agrees to provide the other Party with a copy of any proposed abstracts,
presentations, manuscripts, or any other disclosure which discloses clinical
study results pursuant to this Agreement or confidential information received
from the other Party at least one hundred twenty (120) days prior to their
intended submission for publication and agrees not to submit or present such
disclosure until the Party not seeking to disclose such information provides its
prior written approval. Such written approval will not be unreasonably withheld
unless such proposed disclosure could reasonably harm or impair a Party’s
intellectual property assets or may reasonably cause commercial harm to a Party.

5.3 Notification of Infringement. If either Party learns of an infringement or
threatened infringement by a Third Party of any Licensed Patent granted
hereunder within the Territory, such Party shall promptly notify the other Party
and shall provide such other Party with available evidence of such infringement,
and Section 5.4 shall be applicable.

5.4 Patent Enforcement. Biovest shall have the first right, but not the duty, to
institute patent infringement actions against third parties based on any
Licensed Patent under this Agreement. If Biovest does not institute an
infringement proceeding against an offending Third Party within ninety (90) days
after receipt of notice from AutovaxID, AutovaxID shall have the right, but not
the duty, to institute such an action. The costs and expenses of any such action
(including fees of attorneys and other professionals) shall be borne by the
Party instituting the action, or, if the Parties elect to cooperate in
instituting and maintaining such action, such costs and expenses shall be borne
by the Parties in such proportions as they may agree in writing. Each Party
shall execute all necessary and proper documents and take such actions as shall
be appropriate to allow the other Party to institute and prosecute such
infringement actions. Any award paid by third parties as a result of such an
infringement action (whether by way of settlement or otherwise) shall be paid to
the Party who instituted and maintained such action, or, if both Parties
instituted and maintained such action, such award shall be allocated among the
Parties in proportion to their respective contributions to the costs and
expenses incurred in such action.

5.5 Infringement Action by Third Parties.

(a) Claim or Suit Against AutovaxID. In the event of the institution of any
claim or suit by a Third Party against AutovaxID for patent infringement
involving the manufacture, use, lease or sale of any Licensed Product in the
Territory, and related to Biovest Licensed Technology, AutovaxID shall promptly
notify Biovest in writing of such claim or suit. AutovaxID shall have the right
to defend such claim or suit at its own expense and Biovest hereby agrees to
assist and cooperate with AutovaxID, at Biovest’s own expense, to the extent
necessary in the defense of such claim or suit. During the pendency of such
claim or suit.

 

- 6 -



--------------------------------------------------------------------------------

(b) Claim or Suit Against Biovest. In the event of the institution of any claim
or suit by a Third Party against Biovest for patent infringement involving the
manufacture, use, lease or sale of any Licensed Product in the Territory,
Biovest shall promptly notify AutovaxID in writing of such claim or suit.
Biovest shall have the right to defend such claim or suit at its own expense and
AutovaxID hereby agrees to assist and cooperate with Biovest, at AutovaxID’s own
expense, to the extent necessary in the defense of such claim or suit.

(c) Indemnity. AutovaxID shall be responsible to pay any damage, cost or royalty
required to be paid by AutovaxID or Biovest to such Third Party provided such
damage, cost or royalty is related to sales or activities by AutovaxID.

ARTICLE 6 - CONFIDENTIALITY

6.1 Use of Name. Biovest agrees not to use directly or indirectly AutovaxID’s
name without AutovaxID’s prior written consent except as part of its required
filings or in connection with a discussion of the business of Biovest. AutovaxID
agrees not to use directly or indirectly Biovest’s name or information without
Biovest’s prior written consent. Notwithstanding the foregoing, AutovaxID and
Biovest may include an accurate description of the terms of this Agreement to
the extent required under federal or state securities or other disclosure; and
AutovaxID may use Biovest’s names in various documents used by AutovaxID for
capital raising and financing purposes.

6.2 Confidentiality; Exceptions. Except to the extent expressly authorized by
this Agreement, as required by law (upon which prior notice of disclosure shall
be given to the other Party), or otherwise agreed in writing, the Parties agree
that, for the term of this Agreement and for three (3) years thereafter, the
receiving Party shall keep completely confidential and shall not publish or
otherwise disclose and shall not use for any purpose other than proper
performance hereunder any information furnished to it by the other Party
pursuant to this Agreement, except to the extent that it can be established by
the receiving Party by competent proof that such information:

(a) was already known to the receiving Party, other than under an obligation of
confidentiality, at the time of disclosure by the other Party;

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party;

(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

(d) was disclosed to the receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the disclosing Party
not to disclose such information to others; or

(e) was independently developed by or for the receiving Party by persons not
having access to such information, as determined by the written records of such
party.

6.3. Obligations of Employees and Consultants. The Parties each represent that
all of its employees and the employees of its Affiliates, and any collaborators
or consultants to such Party or its Affiliates, who shall

 

- 7 -



--------------------------------------------------------------------------------

have access to confidential information of the Parties are bound by written
obligations to maintain such information in confidence and not to use such
information except as expressly permitted herein. Each Party agrees to enforce
confidentiality obligations to which its employees and consultants (and those of
its Affiliates) are obligated.

ARTICLE 7 - INDEMNIFICATION

7.1 Indemnification by AutovaxID. AutovaxID shall defend, indemnify and hold
Biovest, its officers, directors, employees and consultants harmless from and
against any and all Third Party claims, suits or demands, threatened or filed,
for liability, damages, losses, costs and expenses (including the costs and
expenses of attorneys and other professionals), at both trial and appellate
levels, relating to the distribution, testing, manufacture, use, lease, sale,
consumption on or application of Licensed Product by AutovaxID, its Affiliates
or its Sublicensees pursuant to this Agreement, including, without limitation,
claims for any loss, damage, or injury to persons or property, or loss of life,
relating to the promotion and advertising of Licensed Products and/or
interactions and communications with governmental authorities, physicians or
other Third Parties relating to the Licensed Products (“Claims”). The foregoing
indemnification shall not apply to any Third Party Claims to the extent are
caused by the gross negligence or willful misconduct of Biovest.

7.2 Indemnification by Biovest. Biovest shall defend, indemnify and hold
AutovaxID, its officers, directors, employees and consultants harmless from and
against any and all Third Party Claims for liability, damages, losses, costs and
expenses (including the costs and expenses of attorneys and other
professionals), at both trial and appellate levels, relating to Biovest’s
activities contemplated under this Agreement, including, but not limited to,
(a) breach of the representations, warranties and obligations of Biovest
hereunder, or (b) any tax, duty, levy or government imposition on any sums
payable by AutovaxID to Biovest hereunder. The foregoing indemnification shall
not apply to any Claims to the extent caused by the gross negligence or willful
misconduct of AutovaxID.

7.3 Notice. In the event that either Party seeks indemnification under Sections
7.1 or 7.2, the Party seeking indemnification agrees to (i) promptly inform the
other Party of the Third Party Claim, (ii) permit the other Party to assume
direction and control of the defense or claims resulting therefrom (including
the right to settle it at the sole discretion of that Party), and
(iii) cooperate as reasonably requested (at the expense of that Party) in the
defense of the Claim.

7.4 Insurance.

(a) Prior to the first sale of any Licensed Product by AutovaxID under this
Agreement, AutovaxID shall obtain and maintain broad form comprehensive general
liability insurance and Licensed Product liability insurance with a reputable
and financially secure insurance carrier, subject to approval by Biovest’s
primary insurance broker, to cover such activities of AutovaxID and AutovaxID’s
contractual indemnity under this Agreement. Such insurance shall provide minimum
annual limits of liability of $5,000,000 per occurrence and $5,000,000 in the
aggregate with respect to all occurrences being indemnified under this
Agreement. Such insurance policy shall name Biovest as an additional insured and
shall be purchased and kept in force for the period of five (5) years after the
cessation of sales of all Licensed Products under this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

(b) In the event that AutovaxID chooses to rely on any strategic partners of
AutovaxID to satisfy any of the requirements for insurance under this
Section 7.4, then AutovaxID shall provide details of such coverage to Biovest
for its information. Any such coverage must substantially comply with the form,
scope and amounts set forth in this Section 7.4(a) which are applicable to such
insurance. In the event that any such insurance is a self-insured plan,
AutovaxID shall determine that such strategic partner’s self-insured plan is
adequate given the financial condition of such strategic partner. At Biovest’s
request, which shall not be more frequently than annually, AutovaxID shall
provide Biovest with a certificate of such insurance or written verification by
such strategic partner of such self-insurance.

(c) At Biovest’s request, which shall not be more frequently than annually,
AutovaxID shall provide Biovest evidence of any insurance obtained pursuant to
Section 7.4(a). AutovaxID shall not, and shall not permit any strategic partner
to, cancel or materially reduce the coverage of any policy of insurance required
under this Section 7.4(a) without giving Biovest thirty (30) days prior written
notice thereof.

ARTICLE 8 – TERM; TERMINATION

8.1 Term. This Agreement shall commence as of the Effective Date and, unless
sooner terminated as provided hereunder, shall terminate as to each Licensed
Product and as to each country in the Territory, upon the expiration of the last
to expire Valid Claim of a Licensed Patent necessary for the manufacture, use or
sale of such Licensed Product in such country.

8.2 Breach. Failure by either Party to comply with any of the material
obligations contained in this Agreement shall entitle the other Party to give to
the Party in default notice specifying the nature of the default and requiring
it to cure such default. If such default is not cured within sixty (60) days
after the receipt of such notice (or, if such default cannot be cured within
such sixty (60) day period, if the Party in default does not commence and
diligently continue actions to cure such default), the notifying Party shall be
entitled, without prejudice to any of its other rights conferred on it by this
Agreement, in addition to any other remedies available to it by law or in
equity, to terminate this Agreement by giving written notice to take effect
within thirty (30) days after such notice unless the defaulting Party shall cure
such default within said thirty (30) days. The right of either Party to
terminate this Agreement, as hereinabove provided, shall not be affected in any
way by its waiver or failure to take action with respect to any previous
default.

8.3 Termination by AutovaxID. AutovaxID shall have the right to terminate the
licenses granted herein, in whole or as to any Licensed Product in the
Territory, at any time, and from time to time, by giving notice in writing to
Biovest. Such termination shall be effective thirty (30) days from the date such
notice is given, and all AutovaxID’s rights associated therewith shall cease as
of that date, subject to Section 8.5.

8.4 Rights to Sell Stock on Hand. Upon the termination of any license granted
herein, in part or in whole or as to any Licensed Product, for any reason other
than a failure to cure a material breach of the Agreement by AutovaxID,
AutovaxID shall have the right for one (1) year or such longer period as the
Parties may reasonably agree to dispose of all Licensed Products or
substantially completed Licensed Products then on hand to which such termination
applies, and royalties shall be paid to Biovest with respect to such Licensed
Products as though this Agreement had not terminated.

 

- 9 -



--------------------------------------------------------------------------------

8.5 Termination of Sublicenses. Upon any termination of this Agreement, all
sublicenses granted by AutovaxID under this Agreement shall terminate
simultaneously, subject, nevertheless, to Section 8.4.

8.6 Effect of Termination. Upon the termination of any license granted herein as
to any Licensed Product in the Territory other than pursuant to Section 8,
AutovaxID and its Affiliates and Sublicensees shall promptly: (i) return to
Biovest all relevant records, materials or confidential information of Biovest
concerning the Biovest Licensed Product in such country in the possession or
control of AutovaxID or any of its Affiliates or Sublicensees; and (ii) assign
to Biovest, or Biovest’s designee, its registrations with governmental health
authorities, licensees, and approvals of such Licensed Product in such country.

8.7 Surviving Rights. Termination of this Agreement shall not terminate
AutovaxID’s obligation to pay all royalties which shall have accrued hereunder.
The Parties’ obligations under Articles 6, 7 and 8, and Sections 9.6, 9.7 and
9.10 also shall survive termination.

8.8 Accrued Rights, Surviving Obligations. Termination, relinquishment or
expiration of this Agreement for any reason shall be without prejudice to any
rights which shall have accrued to the benefit of either Party under this
Agreement prior to such termination, relinquishment or expiration. Such
termination, relinquishment or expiration shall not relieve either Party from
obligations which are expressly indicated to survive termination or expiration
of this Agreement.

ARTICLE 9 – MISCELLANEOUS PROVISIONS

9.1 Relationship of Parties. Nothing in this Agreement is or shall be deemed to
constitute a partnership, agency, employee or joint venture relationship between
the Parties. No Party shall incur any debts or make any commitments for the
other, except to the extent, if at all, specifically provided herein.

9.2 Assignment. Except as otherwise provided herein, neither this Agreement nor
any interest hereunder shall be assignable by any Party without the prior
written consent of the other, which approval is not to be unreasonably withheld;
provided, however, that either Party may assign this Agreement to any
wholly-owned subsidiary or to any successor by merger or sale of substantially
all of its assets to which this Agreement relates in a manner such that the
assignor shall remain liable and responsible for the performance and observance
of all its duties and obligations hereunder; provided further, however, that
AutovaxID may assign its rights, powers and obligations hereunder pursuant to
the foreclosure of any lien on AutovaxID’s property, and any person exercising
such power of foreclosure (and the successors and assigns thereof) shall be
deemed to be substituted for AutovaxID for purposes of this Agreement upon duly
executing a counterpart to this Agreement. This Agreement shall be binding upon
the successors and permitted assigns of the parties and the name of a Party
appearing herein shall be deemed to include the names of such Party’s successors
and permitted assigns to the extent necessary to carry out the intent of this
Agreement. Any assignment not in accordance with this Section 9.2 shall be void.

9.3 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instructions, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

9.4 Force Majeure. Neither Party shall be liable to the other for loss or
damages nor shall have any

 

- 10 -



--------------------------------------------------------------------------------

right to terminate this Agreement for any default or delay attributable to any
act of God, flood, fire, explosion, strike, lockout, labor dispute, shortage of
raw materials, casualty, accident, war, revolution, civil commotion, act of
public enemies, blockage or embargo, injunction, law, order, proclamation,
regulation, ordinance, demand or requirement of any government or subdivision,
authority or representative of any such government, or any other cause beyond
the reasonable control of such Party, if the Party affected shall give prompt
notice of any such cause to the other Party. The Party giving such notice shall
thereupon be excused from such of its obligations hereunder as it is thereby
disabled from performing for so long as it is so disabled and for thirty
(30) days thereafter. Notwithstanding the foregoing, nothing in this Section 9.4
shall excuse or suspend the obligation to make any payment due hereunder in the
manner and at the time provided.

9.5 No Trademark Rights. Except as otherwise provided herein, no right, express
or implied, is granted by this Agreement to use in any manner the name “Autovax”
“AutovaxID” or “Biovest” or any other trade name or trademark of the other party
in connection with the performance of this Agreement.

9.6 Public Announcements. Except as required by law, neither Party shall make
any public announcement concerning this Agreement or the subject matter hereof
without the prior written consent of the other. In the event of a required
public announcement, the Party making such announcement shall provide the other
with a copy of the proposed text prior to such announcement.

9.7 Notices. Any notice required or permitted to be given or delivered hereunder
or by reason of the provisions of this Agreement shall be in writing and shall
be deemed to have been properly served if: (a) delivered personally,
(b) delivered by a recognized overnight courier service instructed to provide
next-day delivery, (c) sent by certified or registered mail, return receipt
requested and first class postage prepaid, or (d) sent by facsimile transmission
followed by confirmation copy delivered by a recognized overnight courier
service the next day. Such notices, demands and other communications shall be
sent to the addresses set forth below, or to such other addresses or to the
attention of such other person as the recipient Party has specified by prior
written notice to the sending Party. Date of service of such notice shall be:
(i) the date such notice is personally delivered or sent by facsimile
transmission (with issuance by the transmitting machine of confirmation of
successful transmission), (ii) three days after the date of mailing if sent by
certified or registered mail, or (iii) one day after date of delivery to the
overnight courier if sent by overnight courier. Unless otherwise specified in
writing, the mailing addresses of the Parties shall be as described below:

 

(a) If to Biovest, addressed to:

Steve Arikian, M.D.

CEO and President Biovest International, Inc.

Suite 350

324 South Hyde Park Ave.

Tampa, Florida 33606

Facsimile: 813-258-6912

 

(b) If to AutovaxID, addressed to:

James Carroll

AutovaxID, Inc.

1701 Macklind Avenue

St. Louis, MO 63110

Facsimile: 813-258-6912

 

- 11 -



--------------------------------------------------------------------------------

9.8 Amendment. No amendment, modification or supplement of any provision of this
Agreement shall be valid or effective unless made in writing and signed by a
duly authorized officer of each Party. This Agreement may be executed in a
series of counterparts, all of which, when taken together, shall constitute one
and the same instrument.

9.9 Waiver. No provision of this Agreement shall be waived by any act, omission
or knowledge of a Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by the waiving Party.

9.10 Dispute Resolution.

(a) Senior Officials. The Parties recognize that a bona fide dispute as to
certain matters may from time to time arise during the term of this Agreement
which relates to either Party’s rights and/or obligations hereunder. In the
event of the occurrence of such a dispute, either Party may, by notice to the
other Party, have such dispute referred to their respective senior officials
designated below or their successors, for attempted resolution by good faith
negotiations within thirty (30) days after such notice is received. Said
designated senior officials are as follows:

 

For AutovaxID:    James Carroll For Biovest:    Steve Arikian M.D.

In the event the designated senior officials are not able to resolve such
dispute within the thirty (30) day period, either Party may invoke the
provisions of Section 9.10(b).

(b) Arbitration. In the event of any dispute, difference or question arising
between the Parties in connection with this Agreement, the construction thereof,
or the rights, duties or liabilities of either Party, and which dispute cannot
be amicably resolved by the good faith efforts of both Parties, then such
dispute shall be resolved by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association. The
arbitration panel shall be composed of three arbitrators, one of whom shall be
chosen by Biovest, one by AutovaxID, and the third by the two so chosen. If both
or either of AutovaxID or Biovest fails to choose an arbitrator or arbitrators
within fourteen (14) days after receiving notice of commencement of arbitration
or if the two arbitrators fail to choose a third arbitrator within fourteen
(14) days after their appointment, the then President of the American
Arbitration Association shall, upon the request of both or either of the Parties
to the arbitration, appoint the arbitrator or arbitrators required to complete
the board or, if he shall decline or fail to do so, such arbitrator or
arbitrators shall be appointed by the New York office of the American
Arbitration Association. The decision of the arbitrators shall be by majority
vote, and, at the request of either Party, the arbitrators shall issue a written
opinion of findings of fact and conclusions of law. Costs shall be borne as
determined by the arbitrators. Unless the Parties to the arbitration shall
otherwise agree to a place of arbitration, the place of arbitration shall be at
New York, New York, U.S.A. The arbitration award shall be final and binding upon
the Parties to such arbitration and may be entered in any court having
jurisdiction.

 

- 12 -



--------------------------------------------------------------------------------

9.11 Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware.

9.12 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

9.13 Entire Agreement of the Parties. This Agreement constitutes and contains
the entire understanding and agreement of the Parties and cancels and supersedes
any and all prior negotiations, correspondence, understandings and agreements,
whether oral or written, between the Parties respecting the subject matter
hereof.

[Remainder of Page Intentionally Left Blank]

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its duly authorized officer as of the day and year first above written.

 

BIOVEST INTERNATIONAL, INC. By:  

/s/ Steven Arikian

Name:   Steven Arikian, M.D. Title:   Chairman & CEO AUTOVAXID, INC. By:  

/s/ Steven Arikian

Name:   Steven Arikian, M.D. Title:   Chairman & CEO

 

License Agreement Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

LICENSED PATENTS

 

Patent #/Title

   Date of Grant    Expiration Date

5330915, Pressure Control System for a Bioreactor

   July 19, 1994    July 19, 2011

4889812, Bioreactor Apparatus

   December 26, 1989    December 26, 2006

Patent Application

Provisional patent- attorney docket number 042433-057890 was filed on May 22,
2006 covering the key features of the Autovax instrument system.

The patent application contains the following claims:

 

1. A cell culture system for the production of cells and cell-derived products
comprising:

a reusable instrumentation base device incorporating hardware to support cell
culture growth; and

a disposable cell bioreactor module attachable to said instrumentation base
device, said module including a cell growth chamber.

 

2. The cell culture system of claim 1, wherein said instrumentation device
includes a pump for circulating cell culture medium through the bioreactor
module.

 

3. The cell culture system of claim 2, wherein said pump moves growth factor or
other supplements into the cell growth chamber and removes product harvest from
the cell growth chamber.

 

4. The cell culture system of claim 2, wherein said instrumentation device
includes a plurality of rotary selection valves to control the medium flow
through the bioreactor module.

 

5. The cell culture system of claim 1, wherein said instrumentation device
includes a cool storage area for storing growth factor or other supplements and
product harvest.

 

6. The cell culture system of claim 1, wherein said instrumentation device
includes a heating mechanism for heating the cell growth chamber to promote
growth and production.

 

7. The cell culture system of claim 6, wherein the bioreactor module includes an
inlet and outlet port, said inlet and outlet ports align with air ports of the
instrument device such that said heat exchange mechanism forces heated air into
the module from the instrument device.

 

8. The cell culture system of claim 2, further comprising a pump cassette having
attached tubing, the pump cassette and tubing being insertable into the
multi-channel pump.

 

9. The cell culture system of claim 2, wherein said bioreactor module includes a
gas blending mechanism in communication with the cell growth chamber.

 

10. The cell culture system of claim 9, further comprising a pH sensor disposed
in said cultureware module to control the pH of the cell culture medium.

 

11. The cell culture system of claim 2, wherein said bioreactor module includes
a gas exchange unit that provides oxygen and adds or removes carbon dioxide to
the medium to support cell metabolism.

12. The cell culture system of claim 1, wherein said bioreactor module is
pre-sterilized.



--------------------------------------------------------------------------------

13. The cell culture system of claim 1, wherein said bioreactor module includes
a plurality of interface features integrated into the module that mate with
instrument interface features in said device.

 

14. The cell culture system of claim 2, wherein the cultureware module includes
sensors for sensing fluid circulation rate, temperature and pH of said medium.

 

15. The cell culture system of claim 1, wherein said cell growth chamber
comprises a bioreactor that provides cell space and media component exchange.

 

16. The cell culture system of claim 1, wherein the bioreactor module includes a
fluid cycling unit disposed therein reservoirs to cycle and maintain fluid
volumes within said cell growth chamber.

 

17. The cell culture system of claim 16, wherein the fluid cycling unit includes
a non-rigid reservoir and a second flexible reservoir in fluid communication
with said first reservoir to cause elevated pressure in said first reservoir.

 

18. The cell culture system of claim 1, further comprising a plurality of
disposable containers for harvest collection and flushing removably connected to
said module.

 

19. A method for the production of cells and cell products in a highly
controlled, contaminant-free environment comprising the steps of:

providing a disposable bioreactor module, said module including a cell growth
chamber;

providing a reusable instrumentation base device incorporating hardware to
support cell culture growth, said base device including a microprocessor control
and a pump for circulating media through said cell growth chamber;

removably attaching said bioreactor module to said instrumentation base device;

introducing cells into said cell growth chamber;

fluidly attaching a source of media to said cultureware module;

programming operating parameters into said microprocessor control;

operating said pump to circulate the media through said cell growth chamber to
grow cells or cell products therein;

harvesting the grown cells or cell products from the cell growth chamber; and

disposing of said cultureware module.

 

20. The method of claim 19, further comprising the step of regulating the media
feed rate control of the media.

 

21. The method of claim 20, wherein the step of regulating the media feed rate
control includes monitoring CO2 levels in the cell growth chamber to calculate
lactate concentrations.

 

22. The method of claim 19, further comprising the step of heating the
cultureware module to promote cell growth.

 

23. The method of claim 19, further comprising the step of pumping high
molecular weight factor into the cell growth chamber.

 

24. The method of claim 23, wherein said instrumentation base device includes a
cool storage area and further comprising the step of storing the high molecular
weight factor and product harvest in said cool storage area.

 

25. The method of claim 19, wherein said cultureware module has an identifying
bar code and further comprising the step of scanning the identifying bar code
information into said microprocessor control.

 

26. The method of claim 19, wherein said cultureware module includes a pH sensor
disposed in said cultureware module and further comprising the step of
controlling the pH of the cell culture media.

 

27. The method of claim 19, wherein said cultureware module includes a gas
exchange unit and further comprising the step of providing oxygen and adding or
removing carbon dioxide to the media to support cell metabolism.

 

28. The method of claim 19, further comprising the step of pre-sterilizing said
cultureware module.

 

29. The method of claim 19, wherein said cultureware module includes a plurality
of interface features integrated into the module and said step of attaching said
cultureware module to said instrumentation base device includes mating the
module interface features with interface features on said base device.



--------------------------------------------------------------------------------

30. The method of claim 19, wherein said cultureware module includes sensors and
further comprising the step of sensing fluid circulation rate, temperature and
pH of said media.

 

31. The method of claim 19, wherein said cultureware module includes a fluid
cycling unit disposed therein and further comprising the step of cycling and
mixing fluid of the cell medium within said cell growth chamber.

 

32. The method of claim 31, wherein cycling is achieved by utilizing a sealed
flexible reservoir for the EC reservoir.

 

33. The method of claim 31, wherein a second flexible reservoir is used to apply
indirect pressure to the EC reservoir to effect cycling.

 

34. An application of the system of claim 1 for the expansion or growth of human
cells of germ line or somatic origin for re-infusion or re-implantation into the
same or another human for therapeutic or other benefit, such cells may be
genetically modified before or after expansion to confer new or desirable
characteristics upon them.

 

35. An application of the instrument of claim 1 for the expansion or growth of
animal cells of germ line or somatic origin (and such cells may be genetically
modified before or after expansion to confer new or desirable characteristics
upon the) for re-infusion or re-implantation into the same or another animal for
therapeutic benefit or to confer upon the animal new or desirable traits or
characteristics, such cells may be genetically modified before or after
expansion to confer new or desirable characteristics upon them.

 

36. Any use of the system of claim 1 that relies upon the growth or expansion of
cells in the system, whether such cells are derived from the same patient or
other sources and in which the cells or cell products so produced are used for
the therapeutic benefit of the recipient, such cells may be genetically modified
before or after expansion to confer new or desirable characteristics upon them.



--------------------------------------------------------------------------------

EXHIBIT B

LOGO [g40664img_5.jpg]

The AutovaxID - A breakthrough technology in the production of biologics for the
Biotechnology industry

The AutovaxID is a self-contained automated cell growth instrument.

 

  •   Two component design - a base or control module (1) – (numbers refer to
photos in figure below)- and a disposable culture unit (2).

 

  •   Functionally replaces conventional cell growth chambers that would take up
over ten times the space.

The AutovaxID is a first-of-its kind automated modular cell growth instrument
intended for research, biotechnology and pharmaceutical applications. The
instrument is ideally suited for those seeking to produce any cell product
including monoclonal antibodies, as well as those seeking to grow and expand a
wide variety of cells. The instrument results in dramatic savings in space,
manpower and consumable cost compared to conventional cell culture approaches.

The AutovaxID’s base, or control module, contains the unit’s mechanics and
electronics. The disposable culture unit is a single -use disposable element
containing a hollow-fiber cell growth chamber and a gas exchange cartridge. The
culture unit is an integrated sealed module that snaps easily (3) into the base
unit housing. Once the starter cells are introduced into the unit through an
access port (4), the unit is sealed and the cells expand and grow in a
temperature and CO2-regulated environment optimized for their specific needs.
Cells expand in number within the growth chamber and grow for as long as
required - days, weeks or longer. During this time little or no operator
intervention is required.

LOGO [g40664img_2.jpg]

In conventional cell culture systems in which cells are grown in flasks or
bottles, the cells have to be diluted one or more times per week, and fed fresh
growth medium. These manipulations are labor intensive and must be done by
trained technicians. If the cells or their products are to be used for
therapeutic purposes, these manipulations must done in costly clean-room
facilities with sophisticated air handling systems. By contrast, cells in an
AutovaxID require no splitting and are fed automatically with fresh medium.
Because the cell growth units are sterile and sealed from the environment, the
units can be housed in relatively inexpensive laboratory facilities.



--------------------------------------------------------------------------------

LOGO [g40664img_3.jpg]

The AutovaxID brings sophisticated hollow fiber technology within the reach of
every laboratory

Each AutovaxID culture unit functionally replaces approximately 100 conventional
T flasks, or a smaller number of roller bottles. This is made possible by the
high surface area of the hollow fiber cartridge in which cells are grown. Hollow
fiber cell culture is a proven technology for growing cells at high density in a
compact space with reduced costs. Hollow fiber technology dramatically reduces
the need for costly growth factors and media supplements and results in secreted
product concentrations up to ten times higher than can be achieved with
conventional cell culture techniques.

As an example, a typical 30 day growth run of hybridoma cells in an AutovaxID
can yield up to 1 gram of monoclonal antibody in approximately 1-2 litres, 10-30
times more concentrated than could be achieved with conventional cell culture
approaches. During the growth period in the AutovaxID the antibody- rich medium
is continually collected in a sealed container stored a refrigerated compartment
(4) integrated into the AutovaxID base unit. Typically, at the end of the run,
the cell growth chamber is discarded and the product-rich medium is retained.
For other applications, the cells also could be harvested and used for other
purposes.

The National Cell Culture Center has utilized Biovest’s proprietary hollow fiber
cartridge technology for the production of hundreds of cell lines for NIH
sponsored researchers over the past 15 years.

The AutovaxID is ideal for laboratories that need to produce gram amounts of
cell products such as monoclonal antibodies.

A lab developing and testing many different antibodies could operate dozens of
AutovaxIDs simultaneously, each growing a different cell line. All of this could
be done in a modest sized room monitored by one or two (compared to 10-12)
technicians, saving time and keeping costs at a minimum.

For ease of record keeping the AutovaxID contains an on-board computer that
stores all of the operational parameters of each production run. Each run can be
uniquely associated with the disposable growth chamber used via the integrated
bar code scanner and unique bar code associated with each culture module (6).
Finally, because different cell lines may require different growth conditions,
the AutovaxID is fully user programmable. Frequently used programs can be stored
in the system memory after being entered through the touch-screen display (7).



--------------------------------------------------------------------------------

The AutovaxID can also be used in applications in which the cells which are
grown in the unit are collected instead of or in addition to any materials
produced by the cells. Applications for the AutovaxID operated in this way
include cell expansion for research or therapeutic purposes.

Advantages of the AutovaxID over conventional cell culture methods

 

Process/Parameter

  

Manual Cell Culture

  

AutovaxID

1. Product concentration    Variable, no ability to regulate. Typically 100mg in
1-10 L    Controlled by medium flow rate through hollow fiber reactor. Typically
greater than 100mg in 1L 2. Culture-ware    Multiple manual transfers using
large numbers of disposable units (flasks, etc)    Single integrated disposable
culture unit. No transfers needed during production period 3. Growth conditions
   Change over time as nutrients are depleted and waste products accumulate   
Maintained constant over time through automated feedback loop. 4. Contamination
   Possible at multiple steps    Virtually eliminated by sealed sterile
culture-ware 5. Culture Oxygenation    Achieved via passive diffusion or
sparging. May limit O2 availability and damage cells.    Continuously regulated
via gas-exchange cartridge in media recirculation loop. 6. Batch record
generation and documentation    Data must be recorded manually at intervals   
In-process parameters automatically recorded and stored for record generation.
7. Product harvest    Manual harvest in batch mode, contaminated by cells and
debris    Continuous automated harvest of filtered material 8. Process
monitoring    Requires multiple monitoring and in-process measurement steps   
Automated process monitoring with alarm alerts for out-of specification
conditions 9. Scalability    Increasing production requires increasing space and
manpower    Because of automation and small footprint, production can typically
be scaled up in existing space with minimal additional manpower

LOGO [g40664img_4.jpg]



--------------------------------------------------------------------------------

For additional information about the AutovaxID contact:

James Carroll

General Manager

Biovest Advanced Instrumentation Division

Biovest International

377 Plantation St.

Worcester, MA 01695

508 793 0001 x 507

jcarroll@biovest.com

The AutovaxID: Changing the world of cell culture

•      Automated cell growth instrument

•      Sterile, disposable cell growth chamber

•      GMP-compliant

•      Rapid set-up

•      Touch-screen programming

•      Automated batch record generation

•      Small foot-print